                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

 JASON D. ALSTON                                                                     PLAINTIFF

 V.                                                                NO. 4:16-CV-236-DMB-JMV

 MISSISSIPPI DEPARTMENT OF
 TRANSPORTATION                                                                    DEFENDANT


                                            ORDER


       This matter is before the Court on the motion of Plaintiff to Recuse or Disqualify the

undersigned Magistrate Judge [103]. The Court, having considered the same, finds, on the bases

of the applicable authority and for the same reasons set forth in the Order of District Court Judge

Debra M. Brown [134], that the motion should be denied.


       Accordingly, the Plaintiff’s Motion for Recusal [103], in so far as it relates to the

undersigned, is hereby DENIED.


        SO ORDERED this 24th day of October, 2018.

                                             /s/ Jane M. Virden
                                             UNITED STATES MAGISTRATE JUDGE
